In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relators’ motion for expedited scheduling order and request for an alternative writ,
IT IS ORDERED by the court that said motion for expedited scheduling order be, and the same is hereby, denied, effective August 21, 1992.
Holmes, J., not participating.
IT IS ETJRTHER ORDERED by the court that said request for an alternative writ staying the effect of Middletown Ordinance 092-69 be, and the same is hereby, granted.
Moyer, C.J., Douglas and Resnick, JJ., dissent.
IT IS FURTHER ORDERED by the court that on or before September 18, 1992, both parties shall file with the Clerk of this court all evidence which they intend to present; on or before October 5, 1992, relator(s) shall file their merit brief(s); on or before October 20, 1992, respondents) shall file their merit brief(s); and on or before October 26, 1992, relator(s) shall file any reply brief(s).